UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (A state-owned public limited liability Company) (Translation of registrant’s name into English) Jl. Japati No. 1 Bandung 40133, Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F R Form 40-F * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes * No R Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes * No R 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date April 2, 2015 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Heri Sunaryadi (Signature) Heri Sunaryadi Chief of Financial Officer 2 CONTENTS TELKOM'S AR THEME 6 TELKOM’S THREE MAIN PROGRAMS 8 ANNUAL REPORT HIGHLIGHTS 11 ANNUAL REPORT SUMMARY 12 FINANCIAL AND PERFORMANCE HIGHLIGHTS Financial Highlights 13 Business and Operational Highlights 1 5 Stock Highlights 1 6 Bond Highlights 1 8 Dividend Highlights 1 8 MANAGEMENT REPORT Report of the Board of Commissioner 19 Report of the President Directors 22 GENERAL INFORMATION OF TELKOM INDONESIA Telkom Indonesia Overview 2 7 Telkom Indonesia Profile 2 7 Telkom Indonesia Milestone s 29 Awards and Certifications 31 Significant Events 2014 34 Corporate Identity Telkom Indonesia 36 Vision and Mission 3 6 Culture Values 3 7 Articles of Association 3 8 Product and Services 3 8 Trademarks, Copyrights, Industry Designs and Patents 40 Management of Telkom Indonesia 41 Telkom’s Business Group 52 Stock Overview 5 8 Capital Market Supporting Professional 63 Capital Market Trading Mechanism and Telkom ADS 6 4 Addresses of Telkom Indonesia 6 6 MANAGEMENT DISCUSSION AND ANALYSIS OF TELKOM INDONESIA PERFORMANCE Economic and Industry Overview 72 Business Overview 77 Financial Overview 87 Operational Overview 114 Functional Overview 1 21 CORPORATE GOVERNANCE Concept and Foundation 1 31 Corporate Governance Awards 132 Rating and Assessment of Corporate Governance 13 3 Road Map and Strengthening of Corporate Governance 13 3 Corporate Governance Framework 1 34 Corporate Governance Structure 1 36 Risk Management 1 88 Legal Matters 2 09 Access and Transparation Information 210 Relationship with Stakeholders 2 15 Business Ethics and Corporate Culture 2 16 Whistleblowing System 2 18 Corporate Governance Socialization 220 Consistency in Implementing GCG 2 22 Summary o f Significant Differences Between Indonesian Corporate Governance Practices a nd The NYSE ’s Corporate Governance Standards 227 3 SOCIAL AND ENVIRONMENTAL RESPONSIBILITY Telkom Commitment to Social Responsibility 2 29 Corporate Social Responsibility Awards 2014 2 33 Achievement of Performance Based on ISO 26000 CSR 2 34 CSR A ctivities and Programs 2 35 APPENDICES Definitions 249 4 Table of Content SUSTAINAB LE COMPETITIVE GROWTH THROUGH DIGITAL BUSINESS Investing in the digital business is a necessity for us to improve our competitiveness while maintaining sustainable growth in the future. In 2014, one of our main programs was to continue developing infrastructure to support growth of the digital business. We have continued to develop our optical fiber-based access network, which at the end of 2014 had 13.2 million homes passed. Subsequently, we plan to deploy optical fiber connections to homes and buildings to revive our fixed line business. In the cellular business unit, during 2014 we have built 15,556 new BTS, 75% of which are 3G/4G BTS. At the end of 2014, we had 85,420 BTSs, of which 45% were 3G/4G BTSs. Our BTS infrastructure demonstrates our superiority in terms of coverage and capacity and also reflects our commitment to provide the best digital experience. Telkomsel is the first commercial operator in Indonesia to provide 4G services to further enhance the digital experience of our customers. In addition, we have also installed 170,000 Wi-Fi access points to help off-load our mobile customer data traffic. Our fixed line broadband services and Telkomsel's cellular services are supported by a superior backbone network. At the end of 2014, we have built 76,700 kilometers of fiber-optic backbone network. We are continuing to build our backbone network so as to eventually reach all parts of the archipelago. We have also built a 54,800 m2 data center to support cloud computing services ( cloud services ). We seek to provide a comprehensive range of services to meet customer needs by developing digital services, through various content and applications that can support their digital lifestyle. These are important parts of our efforts to generate demand for increasingly more data traffic, accompanied by various programs to accelerate the use of smart devices. Our efforts in building broadband infrastructure, coupled with various supporting strategies, have shown positive results of high growth in revenue from the digital business, with its contribution to total revenue also increasing significantly. Digital business will be the Company’s driver of future growth. We are on the right track towards becoming a digital company and simultaneously helping to realize the digital society. 5 Table of Content ANNUAL REPORT THEME CONTINUITY We are consistently on our strategic measure to build a sustainable competitive growth. This is reflected on our Annual Reports theme continuity: Annual Report 2010: Your Future Starts Today With focus on TIME (telecommunication, information, media & edutainment) services, we are committed to ensuring that every customer can enjoy the lifestyle of the future, starting today. Annual Report 2011: Moving Forward Beyond Telecommunications The advances in broadband technology-based further narrow the distance between users. We take this opportunity to strengthen the infrastructure of broadband-based to support innovation of services and products leading to Information, Media, and Edutainment (“IME"). Annual Report 2012: Bringing Indonesia to the Digital Society We pioneered the digital society in Indonesia with a focus on service implementation of Telecommunications, Information, Media, Edutainment and Services ("TIMES"), including the development of Indonesia Digital Network. 6 Table of Content Annual Report 2013:Creating Global Talents and Opportunities International expansion has become a necessity for us to be able to maintain a high and sustainable growth rate. This strategic initiative has led us achieve double-digit growth and solidify us as dominant TIMES service provider Company in Indonesia and taken into account in the regional area. Annual Report 2014: Sustainable Competitive Growth Through Digital Business We are responding to global market challenges by transforming ourselves into a digital business so that we remainable to grow competitively and sustainably 7 Table of Content Toward "The King of Digital" TELKOM'S THREE MAIN PROGRAMS Dealing with the dynamic and fast-changing challenges of the telecommunication, information technology and media industries, we are focusing our business strategy on 3 main programs that we call Telkom’s Masterpieces in 2014. 1. Telkomsel Double Digit Revenue Growth With our leading-edge infrastructure, both in coverage and capacity, as well as analytical capabilities, we can position ourselves as the cellular operator with a double-digit revenue growth. To ensure the achievement of double-digit revenue growth, we are currently prioritizing the deployment of our fiber network over Telkomsel's BTS in order to consistently improve our data service quality. Telkomsel is the main backbone to our revenue, contributing up to 60% of our consolidated revenues. To maintain its position as the main contributor, Telkomsel is committed to continuing developing its infrastructure, particularly broadband infrastructure, with the aim of improving its service quality and coverage. Telkomsel is also adopting state-of-the-art technology to improve customers’ experience. We have therefore supported Telkomsel in developing its business by allocating the largest portion of our capital expenditure to strengthen its business to maintain an above industry average growth. · Triple double-digit growth - 10.4% in Revenues - 10.0% in EBITDA - 11.9% in Net Income · The first mobile operator to commercially market the 4G LTE in Indonesia · 15,500 new BTS (75% 3G BTS) total BTS reached 85,420 units 8 Table of Content 2. Indonesia Digital Network (IDN) 2015 IDN 2015 is our vision of a true end-to-end broadband infrastructure development from the end user terminal , access network, transport network to the services. IDN 2015 was developed to enable equal access, and to improve the quality, and increase the capacity, of broadband infrastructure in all parts of Indonesia. The Indonesia Digital Network program consists of access network infrastructures ( Id-Access ), a network backbone ( Id-Ring ), and an integrated NGN for multi-service and multi-screen ( Id-Convergence ) as the foundation for realizing the digital society. We are committed to supporting the development of the digital society by providing broadband infrastructure thoroughly and integrally. 2020 Telkom Master Plan to Realize Broadband Network Digital Ecosystem 9 Table of Content 3 . International Expansion International expansion is one of the steps to realize our objective " To Become a leading TIMES player in the region ". We are developing and expanding our business outside of Indonesia to broaden and diversify our market. By expanding internationally, we are also preparing our human resources to be ready in facing the ASEAN Economic Community which will begin by the end of 2015. Through our subsidiary, PT Telekomunikasi Indonesia International (Telin), we have strengthened our presence in the region with a profitable business model and well-managed risks. We operate Mobile Virtual Network Operator (MVNO) schemes in four countries, namely Malaysia, Hong Kong, Macau, and Saudi Arabia. We also operate a Mobile Network Operator (MNO) in Timor Leste, provide Business Process Outsourcing (BPO) services in Australia and New Zealand, and have other telecommunications-related businesses in Taiwan, Myanmar and the United States. The international markets offer significant business opportunities. In addition, to develop Indonesia into a “hub” for data communication traffic in the region, we are developing the Indonesia Global Gateway (IGG) to connect Indonesia to Middle East and West Europe via the SEA-ME-WE 5 submarine cable communications system, and to connect Indonesia to the United States via the SEA-US submarine cable communications system. 10 Table of Content ANNUAL REPORT TELKOM HIGHLIGHTS PT Telkom Indonesia Tbk (Persero) , or referred to as "Telkom", "Company", or " w e", presents the Annual Report for the year ended on December 31, 2014, prepared in accordance with the Decree of the Financial Services Authority ("
